UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


IMAPIZZA, LLC,

               Plaintiff,

       v.                                              Civil Action No. 17-2327 (TJK) (GMH)

AT PIZZA LIMITED. et al.,

               Defendants.


                                  MEMORANDUM OPINION

       Plaintiff IMAPizza, LLC operates a chain of pizza restaurants under the name “&pizza.”

In 2017, it filed various claims against Defendants—At Pizza Limited and its owners—related to

their decision to open what Plaintiff asserted was a copycat restaurant in Scotland. The Court

dismissed most of Plaintiff’s complaint for failure to state a claim, since it sought to apply

American copyright and trademark laws to conduct that occurred overseas. The D.C. Circuit

affirmed. Now before the Court is Defendants’ Motion for Attorney Fees. Upon review of

Magistrate Judge G. Michael Harvey’s Report and Recommendation concluding that the Court

should award attorney’s fees under the Copyright Act and the Lanham Act, as well as Plaintiff’s

objections, the Court will adopt the Report and Recommendation in its entirety and award

attorney’s fees under those statutes.

       Background

       This case’s factual background is set forth in the Memorandum Opinion and Order

dismissing Plaintiff’s case, IMAPizza, LLC v. At Pizza Ltd., 334 F. Supp. 3d 95 (D.D.C. 2018),

the D.C. Circuit’s opinion, IMAPizza, LLC v. At Pizza Ltd., 965 F.3d 871 (D.C. Cir. 2020), and

Judge Harvey’s Report & Recommendation, ECF No. 65 (“R & R”). The Court assumes
familiarity with the factual and procedural background reflected in those opinions and

summarizes only the relevant details below.

        Plaintiff operates &pizza, a restaurant chain in the District of Columbia and other

locations in the Eastern United States. IMAPizza, 334 F. Supp. 3d at 105. According to

Plaintiff, Defendants allegedly copied aspects of &pizza and in November 2017 opened a

copycat restaurant, @pizza, in Scotland, part of the United Kingdom. Id. at 105–7. In

November 2017, Plaintiff filed a complaint that asserted five causes of action against

Defendants, including copyright and trademark infringement. See ECF No. 1; Id. at 107.

Plaintiff further alleged that Defendants toured several &pizza locations in Washington, D.C.,

took pictures of the restaurants, and downloaded pictures of &pizza restaurants from websites

such as Yelp.com before creating their alleged copycat restaurant. IMAPizza, 334 F. Supp. 3d at

106.

        In September 2018, this Court granted Defendants’ motion to dismiss with respect to

Plaintiff’s first, third, fourth, and fifth causes of action. 1 Id. at 129–30. The Court held that to

the extent Plaintiff brought claims under federal law, it failed to state a claim because the

conduct occurred overseas. Id. at 105. The Court also dismissed Plaintiff’s sole claim under

District of Columbia law (alleging that Defendants trespassed by entering &pizza restaurants) for




1
  The Court did not decide Defendants’ motion to dismiss Plaintiff’s second cause of action for
“passing off” under the common law of the United Kingdom because the Court found that it
lacked an adequate record to dismiss the claim. IMAPizza, 334 F. Supp. 3d at 107, 109. The
Court ordered the parties to brief the issue of dismissal under the doctrine of forum non
conveniens and requested that Plaintiff submit an affidavit establishing its citizenship. Id. at 109.
Plaintiff failed to submit evidence showing that the Court could exercise diversity jurisdiction,
and in August 2018, the Court dismissed Plaintiff’s second cause of action for lack of subject
matter jurisdiction. ECF No. 45. This cause of action is not relevant to the attorney’s fees
calculation because the Court holds that Defendants are only entitled to attorney’s fees under the
Copyright Act and Lanham Act.


                                                   2
failure to state a claim as well. Id. Plaintiff appealed, ECF No. 46, and a few days later,

Defendants moved for attorney’s fees. ECF No. 48. Given Plaintiff’s ongoing appeal, this Court

stayed resolution of Defendants’ request for attorney’s fees. See Minute Order of July 19, 2019.

In July 2020, the D.C. Circuit affirmed, concluding in part that Plaintiff’s “Copyright and

Lanham Act claims failed because the pertinent facts arose beyond the territorial reach of those

Acts.” IMAPizza, 965 F.3d at 874–75.

       Defendants then renewed their motion for attorney’s fees. ECF No. 62. And last month,

Judge Harvey issued a Report and Recommendation concluding, among other things, that the

Court should grant Defendants’ motion in part and award fees under the Copyright Act and the

Lanham Act. See ECF No. 65 at 32, 36. Plaintiff timely objected. ECF No. 66.

       Legal Standard

       Under Federal Rule of Civil Procedure 72(b), once a magistrate judge has entered her

recommended disposition, a party may file specific written objections. The district court “must

determine de novo any part of the magistrate judge’s disposition that has been properly objected

to.” Fed. R. Civ. P. 72(b)(3); see, e.g., Winston & Strawn LLP v. FDIC, 841 F. Supp. 2d 225,

228 (D.D.C. 2012). The district court may then “accept, reject, or modify the recommended

disposition.” Fed. R. Civ. P. 72(b)(2)–(3); LCvR 72.3(b)–(c). When objecting to a report and

recommendation, “the parties may not present new issues or arguments to the district judge;

rather, only those issues that the parties have raised in their objections to the Magistrate Judge’s

report will be reviewed by this court.” M.O. v. D.C., 20 F. Supp. 3d 31, 37 (D.D.C. Sept. 30,

2013) (cleaned up). “And ‘when a party makes conclusory or general objections, or simply

reiterates his original arguments, the Court reviews the Report and Recommendation only for

clear error.’” Id. (quoting Alaimo v. Bd. of Educ. of the Tri–Valley Cent. Sch. Dist., 650




                                                  3
F. Supp. 2d 289, 291 (S.D.N.Y. 2009)); see also Xiaofeng v. Pompeo, No. 15-CV-1040, 2019

WL 1697868, at *5 (D.D.C. Apr. 17, 2019) (applying same standard of review).

       Analysis

       The Court has reviewed Judge Harvey’s Report and Recommendation and Plaintiff’s

objections. Judge Harvey concluded that “Defendants are not entitled to recover costs incurred

on appeal or attorney’s fees under 28 U.S.C. § 1927 or Rule 11 of the Federal Rules of Civil

Procedure; however, they are entitled to recover reasonable attorney’s fees under both the

Copyright Act and the Lanham Act.” R & R at 7. Neither Plaintiff nor Defendants have

objected to Judge Harvey’s conclusion that attorney’s fees are not warranted under 28 U.S.C.

§ 1927 or Rule 11. Thus, because “[t]hose portions of the report and recommendation that

warranted no objection are entitled to be adopted” if they do not reflect clear error, the Court

adopts those recommendations. See Miller v. Holzmann, No. 95-cv-1231, 2007 WL 778596, at

*1 (D.D.C. Mar. 6, 2007). Moreover, upon the Court’s de novo review, it agrees, for the reasons

explained, that Defendants are entitled to attorney’s fees under both the Copyright Act and

Lanham Act. Thus, the Court will adopt the Report and Recommendation in full.

       A.      Attorney’s Fees under the Copyright Act

       The Copyright Act authorizes a district court, “in its discretion,” to award “a reasonable

attorney’s fee to the prevailing party as part of the costs.” 17 U.S.C. § 505. In exercising that

authority, a court should consider several factors, including “frivolousness, motivation, objective

unreasonableness (both in the factual and in the legal components of the case) and the need in

particular circumstances to advance considerations of compensation and deterrence.” Fogerty v.

Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994) (quoting Lieb v. Topstone Indus., Inc., 788 F.2d

151, 156 (1986)). Relevant here, courts must give “substantial weight to the objective




                                                 4
reasonableness of [the losing party’s] position.” Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct.

1979, 1983 (2016).

       As Judge Harvey concluded, “[a]lthough Plaintiff’s copyright claim may not have been

frivolous, it was objectively unreasonable.” R & R at 15. He reasoned that Plaintiff’s “copyright

claims were ‘devoid of legal basis’ because Plaintiff improperly attempted to apply U.S.

copyright law to actors and actions entirely abroad and did not cite any case law, in this Circuit

or otherwise, that could support its arguments.” Id. at 17. As this Court noted, “it is axiomatic

that United States copyright law does not apply extraterritorially,” IMAPizza, 334 F. Supp. 3d at

116–17 (citing Yount v. Acuff Rose-Opryland, 103 F.3d 830, 835 (9th Cir. 1996)), and as the

D.C. Circuit held, Plaintiff “did not allege an act of copyright infringement in the United States.”

IMAPizza, 965 F.3d at 879. As Judge Harvey explained, “[t]he only actions that occurred in the

United States were Defendants’ visits to Plaintiff’s restaurants, where they allegedly took

photographs of those restaurants.” R & R at 17 (citing IMAPizza, 334 F. Supp. 3d at 118). But

those allegations do not help Plaintiff because “the Copyright Act does not create a right to

prevent the taking of pictures of an architectural work ‘if the building in which the work is

embodied is located in or ordinarily visible from a public place.’” IMAPizza, 965 F.3d at 878

(quoting 17 U.S.C. § 120(a)). Both this Court and the D.C. Circuit rejected Plaintiff’s argument

that downloading images hosted on U.S. servers constituted infringement within the United

States because Plaintiff provided “no technical, legal, or other support . . . for the proposition that

downloading a picture from a server located in the U.S. creates a copy of that picture in the U.S.”

IMAPizza, 965 F.3d at 877–78.

       Thus, because Plaintiff pled a copyright claim without alleging an act of domestic

infringement, Judge Harvey found that Plaintiff’s claim was objectively unreasonable. R & R at




                                                  5
15–32. This Court agrees. While Plaintiff’s claim was not frivolous, it was objectively

unreasonable because Plaintiff failed to allege any act of domestic copyright infringement, an

essential element of the claim. And as Kirtsaeng makes clear, courts are to give “substantial

weight to the objective reasonableness of the losing party’s position.” 136 S. Ct. at 1983.

Moreover, as Judge Harvey noted, “[a]s the Supreme Court explained in Kirtsaeng, fee awards

are appropriate and advance the purposes of the Copyright Act where they discourage plaintiffs

from bringing unreasonable claims or encourage defendants to defend against such claims.” R &

R at 30; see also Kirtsaeng, 136 S. Ct. at 1987. Thus, attorney’s fees are appropriate here.

       Plaintiff presents several objections to the Report and Recommendation’s conclusion

about the Copyright Act award, but the Court is unpersuaded by them. First, Plaintiff disputes

Judge Harvey’s finding that the copyright claim was objectively unreasonable. See ECF No. 66

at 8. Plaintiff notes that “this Court stated that ‘IMAPizza is understandably upset’ since

‘Defendants have improperly coopted the name and design of its restaurants.’” Id. (quoting

IMAPizza, LLC, 334 F. Supp. 3d at 105). Plaintiff also cites the D.C. Circuit’s opinion,

suggesting that the D.C. Circuit “also acknowledged the ‘copycat’ nature of Defendants’

actions.” Id. (quoting IMAPizza, 965 F.3d at 874). But Plaintiff’s objection misses the point.

That Defendants may have copied Plaintiff’s restaurant design does not change the deficiency of

Plaintiff’s legal claims. “A claim under the Copyright Act is objectively unreasonable if it is

clearly without merit or otherwise patently devoid of legal or factual basis.” Prunty v. Vivendi,

195 F. Supp. 3d 107, 112 (D.D.C. 2016) (cleaned up). Plaintiff’s claim fits this bill.

       Second, Plaintiff repeats its argument that Defendants used its copyrighted images. ECF

No. 66 at 8. Plaintiff says that Defendants admitted to using those images without authorization,

and “when copyright infringement is admitted, and the only factor in dispute is whether the




                                                 6
conduct was sufficiently within the U.S.—which could have been pled and should have been the

subject of discovery—the case cannot possibly be deemed objectively unreasonable.” ECF No.

66 at 8–9. But as the D.C. Circuit noted, Plaintiff did not plead domestic infringement and never

sought to amend its complaint in a manner consistent with the Court’s local rules. See IMAPizza,

965 F.3d at 876. In the end, these points alone do not suggest that Plaintiff’s claims were

objectively reasonable.

        Third, Plaintiff argues that other recent cases show that its claim was objectively

reasonable. ECF No. 66 at 9. Not so. Plaintiff cites Hello I Am Elliot, Inc. v. Sine for the

proposition that a copyright claim was not objectively unreasonable even though the “plaintiffs’

theory failed and had tenuous footing in the caselaw.” 19-cv-6905, 2021 WL 1191971, at *8

(S.D.N.Y. Mar. 30, 2021). But Plaintiff’s theory here did not have tenuous footing in caselaw; it

had no footing. Plaintiff explains that there are few cases in the D.C. Circuit and the Supreme

Court addressing both copyright infringement and extraterritorial application of U.S. law. ECF

No. 66 at 10. But the lack of caselaw on this subject confirms, rather than casts doubt on, that

“[i]t is axiomatic that United States copyright law does not apply extraterritorially.” Yount, 103

F.3d at 835.

       Finally, Plaintiff appeals to the totality of circumstances. But Judge Harvey considered

all the circumstances, weighed the Fogerty factors, and concluded that because the Court must

give substantial weight to the reasonableness of a losing party’s position, “the objective

unreasonableness of Plaintiff’s extraterritorial copyright claim weighs heavily in favor of

awarding fees.” R & R at 31. This Court agrees. Even considering the totality of the

circumstances, Plaintiff advanced an objectively unreasonable legal argument. Thus, attorney’s




                                                 7
fees are warranted, and Plaintiff’s objections to the Report and Recommendation’s award of

attorney’s fees under the Copyright Act are overruled.

       B.      Attorney’s Fees under the Lanham Act

       Under the Lanham Act, the “court in exceptional cases may award reasonable

attorney fees to the prevailing party.” 15 U.S.C. § 1117(a). As the D.C. Circuit explained in

Noxell Corp. v. Firehouse No. 1 Bar-B-Que Restaurant, “exceptional” in the Lanham Act

context “is most reasonably read to mean what the word is generally understood to indicate—

uncommon, not run-of-the-mill.” 771 F.2d 521, 526 (D.C. Cir. 1985). “Something less than

‘bad faith,’ we believe, suffices to mark a case as ‘exceptional.’” Id. And as the D.C. Circuit

has explained, “the Lanham Act protects trademarks against their ‘use in commerce . . . [when

such use is] likely to cause confusion,’ and reaches ‘all commerce which may lawfully be

regulated by Congress.’” IMAPizza, 965 F.3d at 879 (quoting 15 U.S.C. §§ 1114(1)(a), 1127).

       Judge Harvey determined that it was exceptional for Plaintiff to bring an extraterritorial

Lanham Act claim without alleging facts that suggested an effect on U.S. commerce. R & R at

34. Again, the Court agrees. As the D.C. Circuit stated, “the facts of this case do not plausibly

involve an effect on U.S. commerce sufficient to state a claim.” IMAPizza, 965 F.3d at 880.

“IMAPizza nowhere alleged that a bad experience in Scotland will cause it to lose customers in

the U.S.,” “it failed to allege some plausible effect—let alone a significant or substantial effect—

upon U.S. commerce.” Id. at 880–81. This Court agrees that it is “exceptional” for Plaintiff to

have brought an extraterritorial Lanham Act claim without alleging any plausible effect on




                                                 8
domestic commerce, and thus the Court awards reasonable attorney’s fees to Defendants, the

prevailing parties.2

       Plaintiff argues that if it had pled concrete facts suggesting an effect on U.S. commerce,

its Lanham Act claim would not have been exceptional. See ECF No. 66 at 3. While Plaintiff

says it “was procedurally precluded” from amending its complaint, see, e.g., ECF No. 68 at 1, as

the D.C. Circuit noted, Plaintiff only made an informal request to amend its complaint and did

not bother to move to do so under the local rules. See IMAPizza, 965 F.3d at 875–76. Thus,

Plaintiff’s objection is unavailing. Its claim was exceptional because—for whatever reason—it

did not plead a basic element of its Lanham Act claim and never properly sought to amend its

complaint.




2
  The Report and Recommendation thoroughly explains Defendants’ prevailing party status, and
the Court incorporates Judge Harvey’s reasoning in finding that Defendants are the prevailing
parties. See R & R at 13–14. The D.C. Circuit has adopted a three-part test for determining
prevailing party status (though when a defendant is seeking attorney’s fees, only the latter two
prongs are required). See Green Aviation Mgmt. Co., LLC v. F.A.A., 676 F.3d 200, 201, 203
(D.C. Cir. 2012) (“(1) there must be a court-ordered change in the legal relationship of the
parties; (2) the judgment must be in favor of the party seeking the fees; and (3) the judicial
pronouncement must be accompanied by judicial relief.”). “A defendant who successfully
defends against a plaintiff’s claims leading to their dismissal obtains prevailing party status
because it is both a judgment in the party’s favor and it is accompanied by judicial relief in the
form of res judicata protection against relitigating the plaintiff’s claims.” R & R at 14 (citing
Green Aviation., 676 F.3d at 201; see also CRST Van Expedited, Inc. v. EEOC, 136 S. Ct. 1642,
1651 (2016) (“The defendant has . . . fulfilled its primary objective whenever the plaintiff’s
challenge is rebuffed, irrespective of the precise reason for the court’s decision.”); Noxell Corp.
v. Firehouse No. 1 Bar-B-Que Rest., 771 F.2d 521, 526 (D.C. Cir. 1985) (“[I]n obtaining
dismissal of the proceeding [for improper venue], [defendants] qualify as ‘prevailing parties’
under the Lanham Act fee award provision.”). Plaintiff argues that Noxell “may no longer be
good law” and says that other Circuits have found that “a defendant can only be deemed a
prevailing party if it ‘succeeds on the merits,’ not if the action was dismissed on jurisdictional
grounds.” ECF No. 66 at 5–6. But Plaintiff’s claim was not dismissed on jurisdictional grounds;
it was dismissed because Plaintiff failed to plead essential elements of its Copyright and Lanham
Act claims.


                                                 9
       Plaintiff also argues that “the Magistrate conflated his Lanham Act analysis with that

under the Copyright Act” and criticizes Judge Harvey for writing a “scant 3.5 pages” on the

trademark claim. ECF No. 66 at 4. Plaintiff’s critique is, in effect, that the Report and

Recommendation focused on Plaintiff’s deficient legal claims rather than on Defendants’

creation of a copycat restaurant. See id. But Judge Harvey did consider Defendants’ activities

and nonetheless found that it was exceptional to apply the Lanham Act to “a single pizza

restaurant thousands of miles away in Edinburgh, Scotland” without alleging “any plausible

effect on commerce in the United States.” R & R at 34. Once again, the Court agrees with

Judge Harvey. Plaintiff’s claim was exceptional under the Lanham Act for the simple reason

that Plaintiff failed to allege any plausible effect on U.S. commerce.

       Plaintiff also argues that Judge Harvey placed too heavy an emphasis on the objective

unreasonableness of the Lanham Act claim to the exclusion of the totality of the circumstances.

See ECF No. 66 at 6. It also claims that Judge Harvey’s conclusions that Plaintiff’s claims were

not brought in bad faith and were not frivolous should weigh against awarding attorney’s fees.

ECF No. 66 at 7. These are fair points. But even after weighing these considerations, the Court

finds that Plaintiff’s attempt to apply the Lanham Act to a single restaurant in a foreign country

without alleging any impact on U.S. commerce meets the “exceptional” standard. And that tips

the scale toward granting attorney’s fees. For these reasons, Plaintiff’s objections to the Report

and Recommendation’s award of attorney’s fees under the Lanham Act are also overruled.




                                                10
       Conclusion

       For all the above reasons, the Court will adopt the Report and Recommendation in full

and, for the reasons explained in that document, grant in part Defendants’ motion for attorney’s

fees. A separate order will issue.



                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: July 27, 2021




                                               11